COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00217-CV


Kevin Alaimo                             §   From the 158th District Court

                                         §   of Denton County (15-04164-158)
v.
                                         §   August 13, 2015

SRMOF II 2012-1 Trust, U.S. Bank         §   Opinion by Justice Sudderth
Trust National Association, Not in its
Individual Capacity But Soley As
Trustee

                                  JUDGMENT

This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want

of jurisdiction.




                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Bonnie Sudderth__________
                                        Justice Bonnie Sudderth